UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA  L E D
Xavier Flores, ) cl  1 0 2013
) €rk, u.s. oisrricr and
Piaintiff, ) B°"'f¢v courts
)
v. ) Civil Action No.
) l§“ (@H
District Department of Transportation, )
)
Defendant. )
)

MEMORANDUM OPINION

This matter is before the Court on review of plaintiff s pro se complaint and application
to proceed in forma pauperis. The application will be granted and the case will be dismissed
pursuant to 28 U.S.C. § 191 S(e)(Z)(B)(ii) (requiring dismissal of a case upon a determination that
the complaint fails to state a claim upon which relief may be granted).

Plaintiff, a homeless individual who submitted more than 30 mostly cryptic complaints
within the first two weeks of March alone, sues the "District Department of Transportation"
purportedly under the Americans with Disabilities Act ("ADA"), 42 U.S.C. § l2l0l et seq. He
alleges only that "one of the buses denied a ride." Compl. at l.

A plaintiffs "allegations must be enough to raise a right to relief above the speculative
level . . . ." Bell A}lantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted); see
Aktieselskabet AF 21. N0v. 2001 v. Fame Jeans, Inc., 525 F.3d 8, 16 n.4 (D.C. Cir. 2008) ("We
have never accepted ‘legal conclusions cast in the form of factual allegations’ because a

complaint needs some information about the circumstances giving rise to the claims.") (quoting

l

/”/ 3

Kowal v. MCI Commc'ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994)). Plaintiff does not allege
that the denial was because of a disability and, therefore, has failed to state a claim under the

ADA. In addition, plaintiff has not named a proper defendant. A separate Order of dismissal

iflt…;@<>~

'Uniied Stdtes District Judge

accompanies this Memorandum Opinion.

Date: May&z , 2013